SENTENCIA
El 8 de septiembre de 2011, el Estado confiscó un vehí-culo de motor propiedad del Sr. Waldemar R. Santiago Ramos, el cual presuntamente fue utilizado por el Sr. Alexis A. Reyes Pérez y el Sr. José R. Ríos Román en violación a la Ley de Sustancias Controladas de Puerto Rico y a la Ley de Armas de Puerto Rico.(1) Como consecuencia de estos mis-mos hechos, el Estado comenzó un procedimiento criminal en contra de ambos ocupantes.(2) En lo que respecta al se-ñor Reyes Pérez, el proceso penal culminó luego de que el tribunal determinara no causa probable para acusar du-rante una vista preliminar en alzada.(3) Mientras que los cargos contra el señor Ríos Román fueron archivados a tenor del inciso (b) de la Regla 247 de Procedimiento Criminal, 34 LPRA Ap. II, luego de que el Ministerio Público *88informara que toda la evidencia con la que contaba había sido suprimida.(4)
A raíz de ambos resultados, Mapfre Praico Insurance Company (Mapfre) y Reliable Financial Services, Inc. (Reliable), presentaron dos solicitudes de sentencia sumaria como parte de una demanda de impugnación de confiscación que habían presentado previamente mientras se dilucidaba el procedimiento criminal.(5) En estas argumentaron que el tribunal debía aplicar la doctrina de impedimento colateral y, como consecuencia, declarar “ha lugar” la demanda de impugnación de confiscación mediante el mecanismo sumario. Evaluadas tales peticiones de dictamen sumario, así como las correspondientes oposiciones del Estado, el Tribunal de Primera Instancia denegó la disposición sumaria del caso por entender que “el derecho vigente no contempla el impedimento colateral automático”.(6)
Inconforme con esta determinación, Mapfre y Reliable acudieron al Tribunal de Apelaciones y alegaron, en esencia, que el foro primario había errado al no aplicar la doctrina de cosa juzgada en su modalidad de impedimento colateral por sentencia. No obstante, el Tribunal de Apelaciones denegó la expedición del certiorari solicitado por entender que la “re-solución impugnada es correcta en derecho [...]”.(7) No con-forme con ello, Mapfre y Reliable acudieron ante esta Curia mediante una petición de certiorari, la cual fue acogida me-diante Resolución de 3 de febrero de 2014.
El 1 de marzo de 2016, el Tribunal celebró una vista oral en la que todas las partes tuvieron la oportunidad de expo-ner sus respectivos planteamientos. Ahora bien, luego de considerar detenidamente los escritos presentados por las *89partes, así como los argumentos planteados por estas du-rante la vista oral, los Jueces y las Juezas de este Tribunal se encuentran igualmente divididos en cuanto a sus votos. Por lo tanto, y conforme a la Regla 4(a) del Reglamento de este Tribunal Supremo,(8) se confirma el dictamen recurrido del Tribunal de Apelaciones en el caso KLCE201301096.
Lo acordó y manda el Tribunal y lo certifica el Secretario del Tribunal Supremo. El Juez Asociado Señor Rivera Gar-cía emitió una opinión de conformidad, a la que se unieron el Juez Asociado Señor Martínez Torres, el Juez Asociado Señor Kolthoff Caraballo y el Juez Asociado Señor Feli-berti Cintrón. La Juez Asociada Señora Rodríguez Rodrí-guez emitió una opinión disidente. La Jueza Presidenta Oronoz Rodríguez hizo constar la expresión siguiente:
Disiento por entender que procedía declarar “con lugar” la demanda de impugnación de confiscación y ordenar la devolu-ción del vehículo. Ello, en vista de que la causa penal relacio-nada con la confiscación no prosperó.
La Jueza Asociada Señora Pabón Charneco hizo constar la expresión siguiente:
Disiento del resultado anunciado en la Sentencia que ante-cede por los fundamentos expresados en mi opinión de confor-midad emitida en Bco. Bilbao Vizcaya et al. v. ELA, 195 DPR 39 (2016).
El Juez Asociado Señor Estrella Martínez hizo constar la expresión siguiente:
Disiento del dictamen emitido por este Tribunal por los fun-damentos contenidos en mi voto particular disidente emitido en Bco. Bilbao Vizcaya et al. v. ELA et al., 194 DPR 116 (2015).
(Fdo.) Juan Ernesto Dávila Rivera Secretario del Tribunal Supremo
*90Opinión de conformidad emitida por el
Juez Asociado Señor Rivera García,
a la que se unen el
Juez Asociado Señor Martínez Torres, el Juez Asociado Señor Kolthoff Caraballo y el Juez Asociado Señor Feliberti Cintrón.
Aunque lo ideal hubiese sido que los miembros de este Tribunal pudieran alcanzar una decisión de consenso que funcionara como guía para todos nuestros tribunales res-pecto a la resolución de los casos en los que se cuestiona la relación entre el proceso civil de confiscación y el proceso penal que se pudiera originar por los mismos hechos, debo expresar mi conformidad con la confirmación del dictamen emitido por el Tribunal de Apelaciones en el caso KLCE201301096. Cónsono con lo resuelto por el Tribunal de Apelaciones, y a tono con las disposiciones de la Ley Uniforme de Confiscaciones de 2011,(1) los foros primarios no deben disponer de una acción civil de impugnación de confiscación basados exclusivamente en el resultado favorable obtenido en la esfera penal. No se sostiene en derecho que un dictamen favorable en un proceso penal anule au-tomáticamente y sin mayor consideración un proceso civil de confiscación para el cual, como primer punto, se re-quiere un estándar de prueba mucho menor. Siendo así, independientemente del desenlace criminal a favor del im-putado de delito a raíz de los mismos hechos que motivaron la confiscación, y en ausencia de algún otro planteamiento que amerite un dictamen sumario, los Tribunales de Pri-mera Instancia deben dilucidar en sus méritos las deman-das civiles de impugnación de confiscación conforme al pro-ceso delineado por la Asamblea Legislativa en la nueva legislación.
A continuación, explicamos en más detalle nuestra posición. En ello, y a fin de propiciar así una mejor com-*91prensión de la opinión de conformidad que hoy emitimos, primeramente expondremos una perspectiva general del proceso de confiscación dirigida, particularmente, a resal-tar las diferencias entre una confiscación civil y una con-fiscación criminal, las cuales parecen pasar por alto los compañeros Jueces y Juezas que están conforme con el re-sultado alcanzado por el Tribunal de Apelaciones en el pre-sente caso. Segundo, repasaremos los pronunciamientos anteriores emitidos por este Tribunal en los cuales aplicó la doctrina de impedimento colateral por sentencia y, como consecuencia, avaló la anulación de la confiscación en aquellos casos en que el imputado de delito hubiese obte-nido un resultado favorable. Tercero, indagaremos breve-mente sobre los fundamentos que sustentaron la jurispru-dencia anterior emitida por este Tribunal. Por último, expondremos las nuevas disposiciones de la Ley Uniforme de Confiscaciones de 2011 a fin de determinar si la Asam-blea Legislativa mantuvo la intención de continuar condi-cionando el proceso civil de confiscación a las incidencias suscitadas en la esfera penal.
HH
A. Confiscación: conceptos generales
La confiscación es el acto mediante el cual el Estado, representado en este caso por el Poder Ejecutivo, priva a una persona de su propiedad sin compensación económica, basado únicamente en que dicha propiedad fue utilizada en la comisión de ciertos delitos predeterminados por la Asamblea Legislativa o porque tal bien es producto o resul-tado de una conducta prohibida por ley.(2) En ese esquema, le corresponde exclusivamente al Poder Legislativo deter-minar bajo qué circunstancias, condiciones y procedimien-*92tos particulares el Estado está facultado para confiscar una propiedad involucrada en una actividad delictiva, den-tro de los parámetros constitucionales aplicables.(3) En este ejercicio, la Asamblea Legislativa podría instituir el proceso de confiscación bajo una de dos modalidades: pri-mero, mediante una confiscación de carácter criminal, co-nocida como confiscación “in personam”, o segundo, por vía de una confiscación de índole civil, mejor conocida como “confiscación in rem”.(4)
De la Asamblea Legislativa optar por la primera moda-lidad, instituiría entonces la confiscación como una penali-dad adicional contra una persona que ha sido sentenciada por cometer un delito. Es por esto que la confiscación in personam forma parte integral del procedimiento criminal, ya que se trata de una acción directa contra el propietario o poseedor de la propiedad a ser incautada y cuya proce-dencia va a depender ineludiblemente de que la persona salga culpable del delito imputado. Unicamente en esas circunstancias se le podría confiscar la propiedad como una sanción adicional. Por lo tanto, bajo este procedimiento, el involucramiento de la persona en la actividad delictiva, y eventual sentencia, es el fundamento que da base a la con-fiscación de la propiedad.
Por otra parte, si el Poder Legislativo instituye la se-gunda modalidad de confiscación, se establecería entonces un procedimiento civil in rem que “va dirigido contra la cosa misma y no contra el dueño de la propiedad, su poseedor, encargado o cualquier otra persona con algún interés legal *93sobre ésta”.(5) Por ello, la pregunta a dilucidar bajo este procedimiento es si la propiedad confiscada fue utilizada para la comisión de una actividad delictiva. Siendo así, se-gún la modalidad de confiscación in rem, la interrogante de quién utilizó la propiedad es, generalmente, impertinente porque el objetivo principal de esta acción es demostrar que la propiedad fue utilizada en una actividad prohibida por ley, independientemente de quién lo hizo. En ese sen-tido, no se trata de adjudicar a la propiedad la capacidad de delinquir y tratarla como la autora de un delito, sino de establecer mediante preponderancia de la prueba que la propiedad fue empleada en la comisión de una actividad ilegal. Conforme a ello, en todos los casos de confiscación resueltos por esta Curia se ha reiterado que los únicos ele-mentos pertinentes a la determinación de si procede una confiscación civil son: (1) si existe prueba suficiente y pre-ponderante de que se ha cometido un delito, y (2) si existe un nexo entre la comisión del delito y la propiedad confiscada. (6)
Nótese que contrario a la confiscación in personam, la confiscación in rem es una acción completamente separada e independiente del procedimiento criminal que se dilucide contra el presunto autor del delito. Por ello, la confiscación civil podría prevalecer aun cuando el Estado no haya obte-nido un resultado favorable en el proceso penal. Esto, pues, como mencionara, el enfoque en la confiscación civil no es si la persona incurrió en un delito, sino si la propiedad fue utilizada en una actividad ilegal {e.g. si determinado vehí-culo de motor fue utilizado para transportar droga, inde-pendientemente de quién la transportó).(7) En ese escena-*94rio, el derecho del Estado a tomar la propiedad surge, precisamente, de ese uso indebido.
En el caso particular de Puerto Rico, la Asamblea Legis-lativa históricamente ha optado por adoptar este tipo de confiscación in rem.(8) Así, cónsono con la doctrina discutida, este Tribunal ha aludido reiteradamente a las distinciones típicas entre las confiscaciones civiles y las confiscaciones criminales. No obstante, esa discusión se ha limitado a una referencia automática, casi dogmática, como parte de un re-paso doctrinal del proceso de confiscación y la cual nunca ha tenido un impacto real en la adjudicación de las controver-sias que hemos considerado hasta el presente concerniente al tema de confiscación.(9)
Esto porque, al momento de adjudicar las controversias suscitadas cuando estaban vigentes las leyes de confisca-ciones anteriores, y a pesar de que estas establecían la naturaleza in rem del procedimiento, este Tribunal siem-pre partió de la premisa fundamentada de que la Asam-blea Legislativa tenía la intención de condicionar la acción civil de confiscación al resultado de la acción penal. Es por ello que este Tribunal utilizó consecuentemente la doctrina cosa juzgada en su modalidad de impedimento colateral por sentencia para anular toda confiscación que estuviera acompañada de un dictamen favorable al imputado en el proceso penal. Así, se ha avalado la disposición sumaria de las demandas de impugnación de confiscación sin una ad-judicación en sus méritos, simplemente basados en los acontecimientos suscitados en la esfera penal. De esta forma, hasta el momento este Foro le ha brindado a la confiscación civil un tratamiento paralelo y fundamentado *95en las características esenciales de una confiscación criminal. Veamos.
B. Doctrina de impedimento colateral por sentencia y su aplicación al proceso de confiscación en decisiones anterio-res bajo la legislación derogada
La doctrina de impedimento colateral por sentencia opera cuando un hecho esencial para el pronunciamiento de una sentencia se dilucida y determina mediante senten-cia válida y final, y la determinación es concluyente en un segundo pleito entre las mismas partes.(10) Es decir, la apli-cación de esta doctrina depende de que un hecho fundamental en un proceso actual haya sido expresamente dilu-cidado como un elemento clave en un proceso anterior mediante una sentencia legítima y final entre las mismas partes.(11) De ese ser el caso, la doctrina de impedimento colateral por sentencia evita que las partes tengan la ne-cesidad de litigar nuevamente un hecho ya adjudicado en-tre ellas en un dictamen anterior. (12)
En el contexto específico de las confiscaciones, este Tribunal ha utilizado esta doctrina estatutaria para concluir que la absolución en los méritos adjudica con carácter irreversible el hecho central, tanto del caso criminal como el de confiscación, de que la propiedad no se utilizó para una actividad ilícita. Por ello, desde Carlo v. Srio. de Justicia, 107 DPR 356 (1978), este Foro determinó que “[l]a doctrina de impedimento colateral por sentencia exige la desestima-ción del segundo proceso, aun cuando tenga por objeto un *96delito distinto, si al resolverse el caso anterior se adjudica-ron y determinaron hechos necesariamente decisivos para el segundo”.(13) En esa ocasión, este Tribunal delimitó específi-camente el alcance de esta normativa a aquellas circunstan-cias en las que, en efecto, se hubiese dado una “absolución en los méritos [que] inevitablemente comprendiera] la adju-dicación de la cuestión central de que no [se] utilizó el vehí-culo” en una actividad delictiva. (Énfasis suplido).(14)
A pesar de esta delimitación, la realidad ha sido que desde entonces, esta Curia ha establecido varias excepcio-nes cuyo efecto directo ha consistido en condicionar la con-tinuación de la acción civil de confiscación al resultado de la acción penal, independientemente de si en el proceso penal se adjudicó o no en los méritos el hecho central de que la propiedad confiscada no fue utilizada en una activi-dad prohibida por ley. Así, por ejemplo, en Del Toro Lugo v. E.L.A., 136 DPR 973 (1994), este Tribunal sostuvo que no procedía continuar con el proceso de confiscación de un ve-hículo de motor propiedad de un tercero cuando una deter-minación de no causa probable para acusar adviene final y firme. En esa ocasión se determinó, además, que no proce-día la confiscación cuando el proceso penal concluía luego del sobreseimiento del caso a raíz de la supresión de la única evidencia delictiva ocupada mediante un registro ilegal. Bajo ese escenario, el Tribunal concluyó que
[...] la determinación final y firme respecto a la exclusión o supresión de una evidencia ilegalmente obtenida, hecha en el procedimiento penal por el delito que da base a la confiscación, constituirá cosa juzgada en su modalidad de impedimento co-lateral por sentencia, en cuanto a la admisión de dicha eviden-*97cia en la acción de impugnación de confiscación, siempre que dicha determinación judicial sea debidamente planteada e in-troducida en evidencia. (15)
Aunque con un resultado distinto, pero cónsono con la tendencia de exigir un dictamen de culpabilidad en el pro-ceso penal como condición necesaria para continuar el proceso civil de confiscación, en First Bank, Univ. Ins. Co. v. E.L.A., 156 DPR 77 (2002), este Tribunal determinó que la ausencia de causa probable contra el poseedor del ve-hículo de motor confiscado, hijo del dueño registral, no impedía la confiscación de la propiedad, ya que uno de los pasajeros se había declarado culpable. De esta manera, esta Curia negó la aplicación de la doctrina de impedi-mento colateral por sentencia y ordenó continuar con el proceso de confiscación.(16)
Igual conclusión alcanzó este Tribunal, posteriormente, en Suárez v. E.L.A., 162 DPR 43 (2004). En ese momento, determinamos que la doctrina de impedimento colateral por sentencia impedía la continuación del proceso civil de confiscación en todo aquel caso en que los cargos crimina-les hayan sido desestimados por incumplimiento con los términos de juicio rápido. En esta ocasión, los cargos cri-minales habían sido desestimados porque el Ministerio Pú-blico no cumplió con el término estatutario para la celebra-ción de la vista preliminar. Así que, transcurrido más de *98dos años sin la presentación de nuevos cargos criminales, este Tribunal entendió que procedía declarar “con lugar” la demanda de impugnación de confiscación ante la presunta dejadez reflejada por el Estado en el caso penal.
Cuatro años más tarde, este Foro resolvió dos casos adi-cionales en los que reconocimos dos nuevas excepciones que impedían la continuación de la acción civil de confiscación basado en el resultado del proceso penal: Ford Motor v. E.L.A., 174 DPR 735 (2008), y Díaz Morales v. Depto. de Justicia, 174 DPR 956 (2008). En el primero, la persona acusada se había declarado culpable por cargos de posesión de drogas y había cumplido con todos los requisitos de un programa de desvío, por lo que el foro primario había orde-nado el archivo y sobreseimiento del caso. Ante tales cir-cunstancias, este Tribunal estableció que “el archivo y so-breseimiento de una acusación criminal al amparo de un programa de desvío y rehabilitación constituía] cosa juz-gada en su modalidad de impedimento colateral por senten-cia en una acción civil de impugnación de confiscación”.(17)
En el segundo caso, el cual involucraba a un menor en circunstancias análogas a las expuestas en el párrafo anterior, esta Curia resolvió que procedía declarar “ha lugar” una demanda civil de impugnación de confiscación una vez el menor cumpliera con el contrato de desvío y obtuviera un archivo definitivo de la causa penal. Esto porque, según razonaron los miembros de este Alto Foro en aquel enton-ces, “una vez se archiva la denuncia, según los términos del programa, se adjudica de forma favorable al acusado y se dispone con finalidad del hecho central del cual depende la confiscación: la comisión de un acto delictivo”.(18)
Finalmente, en Coop. Seg. Múlt. v. E.L.A., 180 DPR 655 (2011), este Tribunal atendió la controversia relacionada con el efecto que tiene sobre el procedimiento civil de con-fiscación la muerte de una persona que presuntamente uti-*99lizó la propiedad confiscada en un acto delictivo. Ante esta interrogante, y aún bajo las disposiciones de la Ley Uniforme de Confiscaciones de 1988, este Foro resolvió que procedía anular el proceso confiscatorio en la medida que la muerte de la persona imputada de delito extinguía la acción penal. Una vez más, este Tribunal le impregnó un carácter criminal a la confiscación de índole civil al no ava-lar que se continuará el proceso de confiscación sin que alguien hubiese sido sentenciado por cometer un delito.
En resumen, durante la vigencia de la Ley Uniforme de Confiscaciones de 1960 y la Ley Uniforme de Confiscaciones de 1988, este Tribunal reconoció varias excepciones que au-tomáticamente anulaban el proceso civil de confiscación ba-sado en las incidencias suscitadas en el proceso criminal, sin una dilucidación en los méritos sobre la controversia es-pecífica concerniente al proceso civil sobre si la propiedad confiscada fue utilizada en alguna actividad prohibida por ley. De esta manera, previo a la aprobación de la nueva ley de confiscaciones, había un “decidido desarrollo de nuestra jurisprudencia hacia condicionar el proceso civil de confisca-ción al resultado de la causa criminal contra el alegado autor del delito [...]”. (Énfasis en el original suprimido y énfa-sis suplido). (19)
C. Fundamentos de la jurisprudencia anterior emitida por este Tribunal
En este punto resulta meritorio destacar los fundamen-tos que sustentaron los pronunciamientos anteriores aquí repasados en los que, como vimos, este Tribunal constan-temente condicionó la continuación del proceso civil de con-fiscación a lo acontecido a nivel penal. Como explicaremos, estos estuvieron basados en dos premisas no articuladas o discutidas a profundidad en las opiniones de entonces que hoy, conforme a las disposiciones de la nueva ley, induda-blemente, cobran particular importancia. Primero, en el *100presunto carácter “punitivo” del proceso de confiscación, según estatuido en la legislación entonces vigente. Segundo, en la voluntad legislativa del momento de vincular el proceso civil de confiscación al proceso penal.
Como primer punto, no hay duda que al repasar la juris-prudencia emitida por este Tribunal durante la vigencia de las derogadas legislaciones de confiscaciones de 1960 y 1988 constatamos que, en efecto, este Foro le adjudicó constante-mente un carácter “punitivo” al proceso de confiscación y lo caracterizó como un “castigo adicional” a la pena. No obs-tante, de esa misma jurisprudencia surge que este Tribunal alcanzó tal conclusión sin consignar razonamiento alguno y basado exclusivamente en el fin de la Asamblea Legislativa de disuadir la actividad criminal.(20) En otros términos, para entonces fue suficiente que la legislación mencionara que tenía un objetivo disuasivo para que este Tribunal calificara —sin mayor análisis y consideración— el proceso de confis-cación como punitivo. Ante tal objetivo, y la expresa inten-ción legislativa de entonces de vincular la causa criminal contra el presunto autor del delito y la acción civil de confis-cación, según discutiremos a continuación, este Tribunal evitó adoptar la clara doctrina federal dirigida a establecer si un proceso de confiscación puede calificarse como “puni-tivo” y “criminal” en su fin, aun cuando el Poder Legislativo lo haya estatuido como un proceso estrictamente civil.
Como segundo punto sobre el cual se sustentó la juris-prudencia pasada emitida por este Tribunal, encontramos la clara voluntad legislativa de entonces de vincular el pro-ceso civil de confiscación al proceso penal, según eviden-ciado en dos instancias distintas durante la vigencia de la Ley Uniforme de Confiscaciones de 1988. En primer lugar, *101hallamos que la Asamblea Legislativa tuvo la intención de promulgar una legislación que no fuera contraria a los pro-nunciamientos que este Tribunal había formulado previo a 1988. Sobre este particular, nótese que la Asamblea Legis-lativa de entonces específicamente consignó en el Informe Conjunto de las Comisiones de lo Jurídico, de Transporta-ción y Obras Públicas y de Hacienda del Senado de Puerto Rico sobre el Proyecto del Senado 1529 de 20 de mayo de 1988 que nada de lo contenido en lo que eventualmente sería la Ley Uniforme de Confiscaciones de 1988 alteraba la normativa adoptada hasta ese momento por este Tribunal Supremo en materia de confiscación. Esto incluía, claro está, la norma establecida en Carlo v. Srio. de Justicia, supra, respecto a la aplicación de la doctrina de impedi-mento colateral por sentencia al procedimiento civil de con-fiscación, basado en el resultado favorable en la causa criminal. (21)
En segundo lugar, es importante recordar que en el 2000, la Asamblea Legislativa aprobó la Ley Núm. 32-2000 para enmendar la Ley Uniforme de Confiscaciones de 1988 y específicamente disponer que el resultado de la acción penal no sería impedimento ni tendría efecto de cosa juz-gada sobre la acción civil de confiscación.(22) Tres años más tarde, esta enmienda fue derogada mediante la Ley Núm. 18-2003. Esto porque, según la intención y razonamiento de la entonces Asamblea Legislativa, era necesario ajustar *102el derecho positivo conforme a lo resuelto por este Tribunal en Carlo v. Srio. de Justicia, supra, y Del Toro Lugo v. E.L.A., supra.(23) De hecho, según surge del Informe de la Comisión de la Jurídico del Senado de Puerto Rico sobre el Proyecto de la Cámara 1972 —eventual Ley Núm. 18-2003— esta medida pretendía
[...] resolver la situación surgida con la Ley Núm. 32, supra, a los fines de disponer que la absolución en los méritos de una persona en una causa criminal tendrá el efecto de hacer nula una confiscación de un vehículo hecha por el Estado a raíz de los mismos hechos que dieron lugar a su procesa-miento criminal, en consideración a la doctrina constitucio-nal de cosa juzgada en su modalidad de impedimento colate-ral por sentencia [...]
Tras una absolución en el caso criminal o determinación de no causa en la vista preliminar que ha advenido final y firme no existen tales elementos para sostener la confiscación en el caso civil por lo cual es forzoso concluir la improcedencia de continuar con el mismo.(24)
De esta manera, la Asamblea Legislativa plasmó clara-mente su intención de reconocer la normativa adoptada por este Tribunal conforme a lo establecido originalmente *103en el Historial Legislativo de la Ley Uniforme de Confisca-ciones de 1988. Es decir, afirmativamente avaló que la ac-ción civil de confiscación estuviera condicionada al resul-tado del proceso penal. Conforme a ello, los casos resueltos según la Ley Uniforme de Confiscaciones de 1988, particu-larmente los resueltos posterior al 2003, respondieron, en esencia, a esa intención legislativa. Así lo reconoció este Tribunal en Coop. Seg. Múlt. v. E.L.A., supra, donde ex-presó lo siguiente a la luz de las disposiciones de la enton-ces vigente Ley Uniforme de Confiscaciones de 1988:
[...] La Asamblea Legislativa ha reconocido el vínculo entre la causa criminal contra el presunto autor del delito base y la acción de confiscación. De igual forma, la ley vigente [Ley Uni-forme de Confiscaciones de 1988] coincide con nuestros pro-nunciamientos en cuanto a la aplicación de la doctrina de im-pedimento colateral por sentencia que condiciona el proceso civil a la causa criminal. La Ley Número 18 de 1 de enero de 2003 enmendó la Ley Uniforme de Confiscaciones para elimi-nar el inciso que añadió la Ley Número 32 de 14 de enero de 2000 que disponía que el resultado favorable al acusado no sería impedimento a la acción civil de confiscación. La Exposi-ción de Motivos de la Ley Número 18 refleja con gran claridad el cambio en el modo de pensar en la Asamblea Legislativa y su decisión de vincular la causa criminal contra el presunto autor del delito con el proceso civil de confiscación. (Escolio y énfasis del original omitidos, y énfasis suplido).(25)
Cónsono con estos pronunciamientos, este Tribunal debía preguntarse, en primer plano, si al amparo de la actual Ley Uniforme de Confiscaciones de 2011 subsiste la misma in-tención legislativa reflejada en la Ley Uniforme de Confis-caciones de 1988 y sus posteriores enmiendas. Es decir, ¿surge de las disposiciones de la Ley Uniforme de Confisca-ciones de 2011, de su historial legislativo, o de ambas, la intención de la Asamblea Legislativa de condicionar el pro-ceso civil de confiscación al resultado de la acción penal? En *104segundo plano, debió preguntarse si en la legislación vi-gente persiste el objetivo disuasivo y si ello, de por sí, ame-ritaba que continuáramos calificando como “punitivo” el pro-ceso de confiscación. Veamos.
D. Ley Uniforme de Confiscaciones de 2011
Actualmente, el proceso de confiscación en Puerto Rico se rige por la Ley Núm. 119-2011, la cual establece un pro-cedimiento uniforme para todos los casos de confiscación en nuestra jurisdicción, independientemente de la agencia involucrada y el fundamento para la misma.(26) De acuerdo con esta legislación, el Estado puede ocupar y hacer suya toda propiedad que sea utilizada durante la comisión de delitos graves y de aquellos delitos menos graves en los que por ley se autorice la confiscación, cuando tales delitos se encuentren tipificados en algún estatuto confiscatorio.(27)
Entre las nuevas disposiciones incluidas en la Ley Uni-forme de Confiscaciones de 2011, y pertinentes a este caso, hallamos que la Asamblea Legislativa expresamente dispuso el carácter independiente del procedimiento de confiscación con relación a cualquier otro proceso. Al respecto, el Art. 2 de la Ley Núm. 119-2011, supra, establece como política pú-blica “la naturaleza [in rem] de las confiscaciones, indepen-diente de cualquier otra acción de naturaleza penal, admi-nistrativa o de cualquier otra naturaleza”. (Enfasis *105suplido).(28) Cónsono con esta política pública, el Poder Le-gislativo reiteró que “[e]l proceso de confiscación será uno civil dirigido contra los bienes e independiente de cualquier otro proceso de naturaleza penal, civil o administrativa que se pueda llevar contra el dueño o el poseedor de los bienes ocupados bajo las disposiciones de cualquier ley que auto-rice la confiscación de bienes por parte del Estado” (Énfasis suplido). (29)
Así las cosas, la propia legislación específicamente esta-blece el proceso que las partes y los tribunales deben seguir durante la acción civil de impugnación de confiscación. En ese contexto, el Art. 15 de la Ley Núm. 119-2011, supra, establece, en su parte aquí pertinente, que “se presumirá la legalidad y corrección de la confiscación independiente-mente de cualquier otro caso penal, administrativo o cual-quier otro procedimiento relacionado a los mismos hechos”.(30) Así, “[e]l demandante tiene el peso de la prueba para derrotar la legalidad de la confiscación”.(31) Asimismo, dispone que “ [p] resentada la contestación a la demanda, el tribunal ordenará una vista sobre legitimación activa para establecer si el demandante ejercía dominio y control sobre la propiedad en cuestión antes de los hechos que motivaron la confiscación. De no cumplir con este requisito, el tribunal ordenará la desestimación inmediata del pleito”.(32)
En referencia a la derogada Ley Uniforme de Confisca-ciones de 1988 y las respectivas interpretaciones formula-das por esta Curia, la Asamblea Legislativa expresó que “[d]icha Ley ha sido objeto de múltiples enmiendas e inter-pretaciones judiciales que han causado confusión en la im-*106plantación [del] estatuto”.(33) Así que para efectos de dis-persar cualquier duda sobre su intención de instituir un proceso de confiscación in rem y verdaderamente indepen-diente, los legisladores incluyeron en la parte expositiva de la medida lo siguiente:
En nuestra jurisdicción, la confiscación es una acción civil o [in rem], distinta y separada de cualquier acción [inpersonam]. La confiscación que lleva a cabo el Estado se basa en la ficción legal de que la cosa es la ofensora primaria. El procedimiento [in rem] tiene existencia independiente del procedimiento penal de naturaleza in personam, y no queda afectado en modo alguno por [é\ste. Los procedimientos de confiscación civil pueden lle-varse a cabo y culminarse antes de que se acuse, se declare culpable o se absuelva al acusado. Incluso, pueden llevarse aun cuando no se haya presentado ningún cargo. Esto debido a que la acción civil se dirige contra la cosa en sí misma, en general, la culpabilidad o inocencia del propietario es irrelevante en cuanto a la procedencia o no de la confiscación civil. [Goldmith-Grant Co. v. United States], 254[US] 505 (1921). [Calero-Toledo v. Pearson Yatch Leasing Co.], 416[US] 663 (1974). [United States v. One Assortment of 89 Firearms], 465[US] 354 (1984). (Énfasis suplido).(34)
Nótese que la referida exposición de motivos consigna, incluso, la jurisprudencia sobre la que fundamenta su in-tención de instituir una confiscación estrictamente in rem. En ninguna parte menciona alguna de las decisiones que este Tribunal emitió durante la vigencia de las legislacio-nes de confiscación anteriores. De esta manera, la política pública sobre confiscación vigente establecida por la Asam-blea Legislativa se distancia de las respectivas interpreta-ciones judiciales formuladas en el pasado, particularmente en lo que respecta a condicionar la acción civil de confisca-ción al resultado del proceso penal.
De hecho, en la ponencia presentada por el Departa-mento de Justicia sobre el Proyecto del Senado 897 —eventual Ley Uniforme de Confiscaciones de 2011— éste ex-presó “preocupación por definir la naturaleza in rem o civil *107de la confiscación”.(35) Sobre este particular, indicó que “[a] efectos de evitar la más mínima confusión sobre los aspec-tos indicados, es imprescindible introducir un lenguaje claro y preciso que establezca y mantenga distanciados los procesos criminales in personam y la confiscación a través de todo el texto de la ley”. (Énfasis suplido).(36) Precisa-mente, eso fue lo que hizo la Asamblea Legislativa en los Arts. 2, 8 y 15 de la Ley Núm. 119-2011, supra, según expusimos. (37)
Así las cosas, no hay duda de que en la legislación actual se estableció un proceso civil in rem verdaderamente independiente al proceso penal in personam, abandonando así la pasada intención legislativa de vincular ambos procesos. Ante ello, resulta pertinente analizar si verdade-ramente el proceso de confiscación preparado por el Poder Legislativo tiene un fin punitivo o criminal como se men-cionaba en el pasado. De concluir que, en efecto, estamos *108ante un proceso de confiscación de carácter punitivo dirigido a castigar al presunto autor del delito, el marco de acción de la Asamblea Legislativa para regular su aplicación y proce-dencia podría verse limitado por aspectos constitucionales aplicables bajo ciertas y limitadas circunstancias.
Sobre este particular, en United States v. Ward, 448 US 242 (1980), la Corte el Tribunal Supremo de los Estados Unidos elaboró un estándar de dos partes dirigido, preci-samente, a contestar si un estatuto confiscatorio constituye en sí una medida punitiva de índole criminal o no. Al res-pecto, el Tribunal Supremo federal expresó lo siguiente:
Este Tribunal, a menudo ha indicado que la interrogante de si una pena particular (definida estatutariamente como tal) es de índole civil o criminal, constituye un asunto de interpreta-ción estatutaria. Nuestra investigación en este respecto se ha realizado tradicionalmente en dos ámbitos. Primero, nos hemos dado a la tarea de determinar si el Congreso, al establecer el mecanismo punitivo, indicó expresa o implícitamente su prefe-rencia por una etiqueta u otra. Segundo, mientras el Congreso ha manifestado la intención de establecer una pena civil, hemos indagado más a fondo en cuanto a si el esquema estatutario fue tan punitivo, en propósito o en efecto, como para negar dicha intención. Respecto a esta última interrogante, hemos notado que solo “la más clara evidencia” podría bastar para establecer la inconstitucionalidad de una ley basado en dicho argumento. (Traducción nuestra y citas omitidas).(38)
En otros términos, la conclusión sobre si determinada sanción es verdaderamente de índole civil o penal debe es-tar precedida, en primer orden, de un análisis sobre si el Poder Legislativo consignó su intención, ya sea expresa o *109implícitamente, de caracterizar esta como civil o criminal. Es decir, este primer punto del análisis va dirigido especí-ficamente a identificar la etiqueta “civil” o “criminal” que le dio o pretendió dar el Poder Legislativo a la sanción concerniente. Claro está, de concluir que, en efecto, el Po-der Legislativo expresó su preferencia por una sanción criminal, resulta académico cualquier análisis posterior.
Empero, si de ese análisis surge la intención del Poder Legislativo de caracterizar determinado procedimiento como civil, procede entonces abordar el segundo punto del examen dirigido a auscultar si esta es tan punitiva en su propósito o efecto que transforma en una sanción criminal lo que se pretendió imponer como una sanción civil.(39) En esta segunda parte del análisis, es necesario que la parte que formule tal alegación presente “la más clara evidencia” de que lo denominado como civil por el Poder Legislativo en realidad constituye una sanción de índole criminal. (Traducción nuestra).(40) De no existir tal evidencia, lo único que procede es que el Tribunal confirme el carácter civil que le brindó o pretendió brindar, en primera instan-cia, el Poder Legislativo a la sanción concerniente.
Subsiguientemente, el Tribunal Supremo de Estados Unidos reafirmó este análisis en United States v. Ursery, 518 US 267 (1996), caso en el cual confirmó su dictamen en United States v. One Assortment of 89 Firearms, 465 US 354 (1984), a los efectos de que un estatuto confiscatorio civil no viola la Quinta Enmienda de la Constitución federal cuando se aplique a un individuo que ha sido absuelto o *110condenado mediante sentencia, siempre y cuando no sea punitivo en su naturaleza.(41) Para sostener tal carácter civil de la confiscación, el Tribunal Supremo de Estados Unidos examinó los estatutos confiscatorios concernientes mediante el discutido análisis de dos partes. Respecto a la primera parte, el Tribunal sostuvo que era indudable que el Congreso tuvo la intención de establecer un proceso me-ramente civil.(42) Siendo así, se movió a la segunda parte del análisis y concluyó que existía “poca evidencia, y mu-cho menos la ‘prueba más evidente’ requerida” de que el proceso de confiscación establecido por el Congreso era tan punitivo en su naturaleza o efecto que lo convertía en una sanción criminal. (Traducción nuestra).(43)
Para alcanzar tal conclusión, el Tribunal Supremo en United States v. Ursery, supra, destacó varios puntos impor-tantes y pertinentes a nuestra legislación local. Primero, ex-presó el entendido de que, históricamente, las confiscaciones civiles in rem no constituyen un “castigo”.(44) Segundo, re-saltó que en los estatutos confiscatorios concernientes no se requería demostrar intención criminal en el uso de la cosa y aclaró que aun cuando estos contienen una excepción de ter-cero inocente, ello de por sí no compele a la conclusión de que se desea castigar a una persona.(45) Tercero, señaló que si bien puede decirse que tales estatutos sirven un propósito disuasivo, la realidad es que tal objetivo es válido tanto para procesos de confiscación puramente civiles, así como criminales.(46) Finalmente, enfatizó que el solo hecho de que los estatutos confiscatorios estén atados o supeditados a una actividad criminal no es suficiente para establecer mediante “la más clara evidencia” que el proceso denominado como *111civil realmente es de carácter punitivo en su naturaleza o efecto.(47)
Al extrapolar tal análisis y escrutinio a nivel local con el objetivo de auscultar si el proceso de confiscación estable-cido en la Ley Uniforme de Confiscaciones de 2011 consti-tuye una sanción meramente civil o penal, no podemos al-canzar otra conclusión que no sea que esta es puramente civil y remediativa. En primer lugar, según indicáramos, no hay duda de que la Asamblea Legislativa aprobó la legisla-ción vigente con la intención expresa de establecer un pro-ceso administrativo “in rem” de estricto carácter civil e in-dependiente de cualquier otra acción de naturaleza penal, administrativa o de cualquier otra naturaleza. En ese sen-tido, y cónsono con la jurisprudencia federal sobre el particular, notamos que los demandantes en el caso de epígrafe no presentaron argumento alguno —mucho menos “la más clara evidencia”— que pusiera en posición a este Tribunal para determinar que, a pesar de la clara intención del Poder Legislativo de establecer un proceso estrictamente civil, este debía ser cualificado como punitivo en su naturaleza o efecto.
En segundo lugar —y a pesar de tal falla en la argumen-tación de los demandantes—, la realidad es que un simple repaso de la legislación concerniente evidencia la inexisten-cia de “la más clara evidencia” que nos lleve a concluir que, en efecto, estamos ante un estatuto de carácter punitivo. Nótese que la ley vigente no requiere demostrar que hubo intención criminal por parte de la persona que utilizó la cosa de forma ilícita para que proceda la confiscación. Como ex-plicáramos, en el proceso civil estatuido únicamente se re-quiere demostrar la conexión entre la propiedad confiscada y su uso en una actividad prohibida por ley, independiente-mente de quién la utilizó o si tenía tal intención o no.
Además, aunque en ciertas circunstancias la legislación vigente podría permitir que se presente evidencia de la *112inocencia del dueño, esto, por sí solo, no es suficiente para atribuir a la legislación un ánimo de castigar. Por último, la clara intención de la Asamblea Legislativa de disuadir la actividad criminal, según surge de la ley y de su historial, obligan a concluir que estamos ante una ley de naturaleza civil y rehabilitadora. Como bien señalara el Tribunal Supremo de Estados Unidos, tal elemento disuasivo de la ac-tividad criminal no es en sí suficiente para categorizar como criminal un proceso civil de confiscación.
H 1—I
De los hechos reseñados en la Sentencia que antecede surge que el Estado confiscó un vehículo de motor porque presuntamente se utilizó en una actividad delictiva. A raíz de estos mismos hechos, el Estado optó, además, por pre-sentar cargos criminales en contra de las dos personas que ocupaban la propiedad confiscada al momento de la intervención. No obstante, en lo que respecta a uno de los ocupantes, el proceso penal culminó luego de que el tribunal determinara “no causa probable para acusar” durante una vista preliminar en alzada. Mientras que los cargos contra el otro ocupante del vehículo de motor fueron archi-vados a tenor con el inciso (b) de la Regla 247 de Procedi-miento Criminal, 34 LPRAAp. II, luego de que el Ministe-rio Público informara que toda la evidencia con la que contaba había sido suprimida. En ese escenario, surge la interrogante de qué sucede con la confiscación de la propie-dad una vez la persona que presuntamente la utilizó para la comisión de un delito obtiene un resultado favorable en el proceso penal, aun cuando el mismo no haya sido pro-ducto de una deliberación y adjudicación en los méritos.(48)
*113Tal cuadro fáctico no es un asunto novedoso para este Tribunal, ya que en el pasado emitimos varias opiniones que, precisamente, concernían a un conjunto de hechos igual o similar al que hoy consideramos. Como vimos, en ese entonces, y aún bajo las disposiciones de las derogadas Ley Uniforme de Confiscaciones de 1960 y 1988, resolvi-mos que no se podía sostener la confiscación civil de la propiedad en la medida que la persona imputada de delito por los mismos hechos que originaron la confiscación hu-biese obtenido un dictamen favorable en la esfera criminal. Así las cosas, en el pasado utilizamos el resultado penal para disponer, incluso sumariamente, de una demanda civil de impugnación de confiscación.
Ahora bien, según reseñáramos, las pasadas determina-ciones de este Tribunal estuvieron enmarcadas en lo que hasta el momento era la voluntad e intención expresada por la Asamblea Legislativa. Como observáramos, a pesar de que bajo la legislación de 1988 se reconocía el carácter in rem de las confiscaciones, el Poder Legislativo afirmati-vamente acogió el matiz in personam que por varias déca-das este Tribunal le otorgó al procedimiento in rem y con-dicionó la continuación del proceso de confiscación a los acontecimientos en el nivel penal.(49)
Esto contrasta enormemente con la actual Ley Uni-forme de Confiscaciones de 2011. En esta, la Asamblea Le-gislativa, conociendo la interrelación que en el pasado es-tablecimos entre el proceso civil y el proceso penal, específicamente consignó su voluntad de diferenciar las ac-ciones criminales dirigidas contra la persona de aquellas acciones confiscatorias a nivel civil dirigidas contra la pro-piedad en particular. Esta intención legislativa, según ex-puesto en la sección anterior, surge de cada parte del his-torial legislativo de la Ley Núm. 119-2011, incluso del *114propio texto de la ley, de su exposición de motivos, de los informes de las respectivas comisiones legislativas e, in-cluso, de las ponencias presentadas.(50)
Así, por ejemplo, el citado Art. 2 de la ley vigente clara-mente establece que en nuestra jurisdicción las confiscacio-nes serán de naturaleza in rem y, como consecuencia, inde-pendientes de cualquier otra acción de naturaleza penal, administrativa o de otra índole que pudiera llevarse en contra del dueño o del poseedor de los bienes ocupados.(51) Este principio de separabilidad e independencia fue reite-rado más adelante por el Poder Legislativo al expresar li-teralmente —y por primera vez como parte integral de la legislación en claro contraste con las leyes anteriores— su intención de mantener la confiscación civil separada del procedimiento criminal y dirigida exclusivamente a diluci-dar el involucramiento del bien confiscado en una activi-dad prohibida por ley.(52) De esta manera, no hay duda de que la Asamblea Legislativa pretendió distanciarse del de-sarrollo jurisprudencial bajo el cual el proceso civil de con-fiscación quedaba condicionado al resultado de la causa criminal contra el alegado autor del delito. Cónsono con ese claro distanciamiento, el Poder Legislativo modificó el en-foque y estableció un procedimiento civil verdaderamente in rem, cónsono con sus típicas características e indepen-dencia de cualquier otro proceso que pueda surgir del mismo conjunto de hechos.(53)
Según esas circunstancias, utilizar el resultado favorable obtenido por el imputado en el proceso penal para apli-car la doctrina de impedimento colateral por sentencia en el proceso civil de confiscación sería ir en contra de la vo-luntad legislativa expresada diáfanamente en la Ley Uni-forme de Confiscaciones de 2011. Después de todo, eso fue *115lo que, precisamente, quiso evitar el legislador al disponer sobre la independencia de los procedimientos y reiterar la naturaleza estrictamente in rem de la confiscación en nuestra jurisdicción.
Más allá de ese ejercicio válido de establecer política pública, la realidad es que tal independencia entre el pro-ceso civil de confiscación y la acción penal tiene perfecta lógica y congruencia jurídica.(54) Esto porque al final de todo se trata de dos acciones judiciales que —si bien sur-gen de un mismo conjunto de hechos—, responden a fines y cuestionamientos distintos bajo diferentes estándares de prueba. Por un lado, la acción civil de confiscación lo que busca es establecer mediante preponderancia de la prueba que la propiedad confiscada fue utilizada en una actividad prohibida por ley. Mientras que la acción penal busca esta-blecer más allá de duda razonable que el imputado o acu-sado cometió un delito. En tales circunstancias, es jurídi-camente sostenible no condicionar la acción civil de confiscación a lo que acontezca en la acción penal. Tan es así que nuestro ordenamiento jurídico actual no establece que la confiscación de una propiedad va a depender de la presentación de cargos criminales y mucho menos de la obtención de una sentencia condenatoria a nivel penal.(55)
*116Ciertamente, y contrario a lo que sostienen los compa-ñeros miembros de este Foro en sus respectivas opiniones disidentes, estas distinciones no alteran nuestra bien con-cebida norma de que las confiscaciones no son favorecidas por los tribunales y, como consecuencia, los estatutos con-fiscatorios deben interpretarse restrictivamente.(56) Ahora bien, los tribunales estamos autorizados a interpretar una legislación cuando esta no es clara o concluyente sobre un punto en particular.(57) De ese ser el caso, “debemos siem-pre considerar cuáles fueron los propósitos perseguidos por la Asamblea Legislativa al aprobar una legislación, de ma-nera que [nuestra] interpretación asegure la efectividad de la intención legislativa”. (Énfasis suprimido).(58) De esta forma evitamos una interpretación contraria a esa inten-ción y, por ende, una usurpación al Poder Legislativo.
En el caso particular de la Ley Uniforme de Confiscacio-nes de 2011, la Asamblea Legislativa fue clara y categórica sobre su propósito de establecer como política pública una separación e independencia entre el proceso civil de confis-cación y la causa penal que podría producirse a consecuen-cia de los mismos hechos. Teniendo ese propósito claro, ¿se-ría cónsono con el mismo utilizar el resultado favorable obtenido por el imputado para disponer y anular la confis-cación? ¿Estaría conforme con la voluntad legislativa con-tinuar el desarrollo jurisprudencial de este Tribunal en el cual la procedencia de la confiscación estaba condicionada a lo que aconteciera a nivel penal?
Indudablemente, no. Sería un contrasentido establecer por un lado que los procesos son independientes y, por el *117otro, interrelacionarlos de tal manera que lo que ocurra en uno predetermine el desenlace del otro. Ante tales circuns-tancias, y en ausencia de un planteamiento constitucional válido y aplicable al escenario específico que hoy atende-mos, este Foro no debe alterar las normas estatutarias aplicables a los casos ante nuestra consideración. Así, te-nemos el deber de reafirmar el legítimo ejercicio de esta-blecimiento de política pública promovido por la Asamblea Legislativa mediante la aprobación de la Ley Uniforme de Confiscaciones de 2011.
Si bien es cierto que la actual ley de confiscaciones no incluye una disposición sobre la doctrina de impedimento colateral por sentencia —tal y como se incluyó en su mo-mento mediante la derogada Ley Núm. 32-2000— la reali-dad es que su aplicación a los casos que hoy atendemos es completa y absolutamente incompatible con varias de las disposiciones que sí fueron incluidas en la ley.(59) En ese sentido, los tribunales no podemos utilizar nuestra función interpretativa para distanciarnos e invalidar el contenido expreso y claro de una ley bajo el pretexto de que el legis-lador no incluyó determinado lenguaje. Después de todo, nuestro deber no es juzgar cómo el legislador debió expre-sar su intención legislativa, sino auscultar si determinada interpretación y resultado es compatible con la voluntad del legislador reflejada en la letra de la ley. Conforme a ello, no hay duda de que validar la aplicación de la doctrina de impedimento colateral por sentencia, la aplicación de cualquier otra doctrina de índole estatutaria o continuar reconociendo presuntas excepciones a la independencia que debe caracterizar el proceso in rem de confiscación o, incluso, pretender alcanzar un resultado basado en aspec-*118tos constitucionales no aplicables a los hechos particulares que evaluamos, constituiría un ejercicio impropio de legis-lación judicial en la medida que ignora y menoscaba las disposiciones incluidas en la Ley Uniforme de Confiscacio-nes de 2011.(60)
Por todo lo anterior, este Tribunal debió concluir que los tribunales no pueden disponer de la acción civil de confis-cación basados exclusivamente en el resultado obtenido por el imputado a nivel penal. Conforme a las disposiciones de la Ley Uniforme de Confiscaciones de 2011, la procedencia de la confiscación debe ser adjudicada a nivel civil por pre-ponderancia de la prueba y en completa independencia de lo que haya acontecido a nivel penal. Así que, en ausencia de algún otro planteamiento procedente en derecho, los fo-ros primarios deberían dilucidar las demandas civiles de impugnación de confiscación en sus méritos, conforme al proceso delineado por la Asamblea Legislativa en la legis-lación vigente.
Claro está, no siempre la determinación del foro prima-rio en una demanda de impugnación de confiscación estará basada en su adjudicación en los méritos. En ese sentido, los tribunales podrían resolver este tipo de pleito utili-zando todos los mecanismos disponibles según nuestras Reglas de Procedimiento Civil, incluso disponer del mismo por la vía sumaria, si así procede en derecho. Ahora bien, la disposición del recurso no puede descansar en el mero resultado favorable obtenido por el imputado a nivel penal, como ocurría en el pasado bajo la derogada Ley Uniforme de Confiscaciones de 1988. Si, por ejemplo, la parte deman-dante interesa obtener un dictamen sumario, entonces de-berá ubicar en posición al tribunal sobre su procedencia, *119pero su petición no se puede basar exclusivamente en la obtención de un dictamen favorable en la causa criminal.
I—I hH
Por lo fundamentos antes expuestos, estoy conforme con la determinación alcanzada por el Tribunal de Apelaciones, la cual hoy confirmamos por disposición reglamentaria al encontrarse igualmente divididos los miembros de este Tribunal.
— O —
Opinión disidente emitida por la Juez Asociada Señora Rodríguez Rodríguez.
hH
Dado los efectos nocivos que acarrearán las sentencias que hoy certifica este Tribunal, producto de la artificiosa prolongación, mediante la celebración de una vista oral in-necesaria,(1) de una controversia sobre la cual los Jueces que componemos este Tribunal habíamos ya formulado un criterio, estoy obligada a expresarme nuevamente.
Hoy este Tribunal, por estar igualmente dividido, certi-fica dos sentencias que confirman los dictámenes recurri-dos en Banco Bilbao Vizcaya v. ELA, CC-2012-0767, y Mapfre Praico Ins. Co. v. ELA, CC-2013-1077. Ello luego de la celebración de una vista oral superfina que, evidente-mente, no contribuyó en lo absoluto a la consecución de algún consenso, como ya habíamos adelantado. Más aún, es menester señalar que si la vista en cuestión no *120se hubiese celebrado, este Tribunal hubiera estado en posi-ción de resolver de una vez y por todas la controversia co-mún que comparten los referidos casos. Y es que el 10 de noviembre de 2015, día en que se certificó la resolución que dispuso para la celebración de la vista oral, este Tribunal estaba compuesto por nueve Jueces, ocho de los cuales ha-bíamos emitido por escrito un criterio sobre el caso de epí-grafe, el cual era contrario a la posición que en aquel enton-ces había propuesto el Juez ponente. Existiendo, por lo tanto, una posición mayoritaria sobre el curso por seguir en estos casos, el “retiro artificial” de la fallida ponencia y la convocatoria in articulo mortis a una vista oral, solo ha ser-vido para: dilatar aún más la solución de estos casos y de las decenas de casos similares que penden ante nuestro Tribunal, el Tribunal de Apelaciones y el Tribunal de Primera Instancia; obligar a las partes a incurrir en costes adiciona-les innecesarios, y propiciar la incertidumbre jurídica sobre el alcance de una ley que genera amplia litigación en nues-tros tribunales. En fin, la actuación que censuramos en aquel momento apunta a una no muy eficaz y feliz adminis-tración de la Justicia. Véase Bco. Bilbao Vizcaya et al. v. ELA et al., 194 DPR 116 (2015) (Resolución).
Reitero, nos parece lamentable que debido a un inopi-nado retraso, carente de justificación jurídica, se sancione un pasmoso estado de incertidumbre en los foros inferiores. Es decir, ante las sentencias que hoy suscribe este Tribunal, tanto el Tribunal de Primera Instancia, como el Tribunal de Apelaciones, no tendrán una guía clara de cómo atender controversias análogas. Asimismo, con tal proceder, este Tribunal desatiende una de sus funciones medulares: pautar el Derecho en nuestra jurisdicción. Ante una situación como ésta, pues, le competerá a la Legisla-tura tomar cartas en el asunto y disponer la solución defi-nitiva a la que no pudo llegar este Tribunal.
*121En vista de lo anterior, reitero mi criterio de que la vista oral en el caso de epígrafe fue patentemente innecesaria y, peor aún, sancionó veladamente un estado de incertidum-bre en los foros inferiores al dilatar la disposición defini-tiva del caso que nos atañe.
HH h—I
Por último, en cuanto a los méritos de la controversia que este Tribunal hoy rehúye resolver, baste con señalar que ésta ya fue resuelta definitivamente en Coop. Seg. Múlt. v. E.L.A., 180 DPR 655 (2011). En aquella ocasión, este Tribunal determinó, sin ambages, que “[a]l amparo de nuestras interpretaciones constitucionales, y cónsono con la normativa federal vigente, hemos vinculado el resultado del proceso civil de confiscación al desenlace de la causa criminal contra la persona imputada del delito a base del cual se justifica la confiscación”. Íd., pág. 680.(2) Ello, pues, debería ser suficiente para disponer de la controversia planteada por el peticionario. Máxime, cuando lo resuelto por este Tribunal en Coop. Seg. Múlt. v. E.L.A., supra, se fundamentó en consideraciones constitucionales, aun cuando éstas no hayan sido explicitadas.
h—i hH
En vista de lo anterior, disiento.

 Específicamente, se les imputaron violaciones al Art. 401 de la Ley Núm. 4 de 23 de junio de 1971, según enmendada, Ley de Sustancias Controladas de Puerto Rico, 24 LPRA sec. 2401, y los Arts. 5.04 y 6.01 de la Ley de Armas de Puerto Rico, 25 LPRA secs. 458c y 459. Véase Carta sobre notificación de la confiscación, Apéndice de la Petición de certiorari, pág. 58.


 En el caso del señor Reyes Pérez, el Ministerio Público presentó cargos por violación al Art. 401 de la Ley de Sustancias Controladas de Puerto Rico, supra, y los Arts. 5.04 y 6.01 de la Ley de Armas de Puerto Rico, supra. En cuanto al señor Ríos Román, el Ministerio Público presentó los mismos cargos, pero incluyó, además, un cargo por presunta infracción al Art. 3.23 de la Ley de Vehículos y Tránsito de Puerto Rico, Ley Núm. 22-2000 (9 LPRA sec. 5073).


 Véase Vista preliminar en alzada, Regla 24 de Procedimiento Criminal: Resolución, en Apéndice de la Petición de certiorari, pág. 85-C.


 Íd., págs. 85-D a 85-E (Sentencia, archivo y sobreseimiento del caso). Véase, además, Minuta, pág. 85-F. El señor Ríos Román hizo una alegación de culpabilidad por infracción al Art. 3.23 de la Ley de Vehículos y Tránsito de Puerto Rico, supra. íd.


 Véase Solicitud de sentencia sumaria, en Apéndice de la Petición de certio-rari, págs. 44-49 y 67-74. Véase, además, Demanda, págs. 1-4.


 Íd., pág. 111 (Orden).


 Íd., pág. 157 (Resolución).


 4 LPRAAp. XXI-B.


 Ley Núm. 119-2011, según enmendada, conocida como Ley Uniforme de Con-fiscaciones de 2011 (34 LPRA secs. 1724-1724w).


 Ford Motor v. E.L.A., 174 DPR 735, 741 (2008); Suárez v. E.L.A., 162 DPR 43 (2004); Del Toro Lugo v. E.L.A., 136 DPR 973, 980-981 (1994).


 En el caso de Puerto Rico, el poder de confiscación del Estado está supeditado a las exigencias constitucionales incluidas en el Art. II, Sec. 7 de la Constitución de Puerto Rico, Const. ELA, LPRA, Tomo 1, y las Enmiendas Quinta y Decimocuarta de la Constitución de Estados Unidos, las cuales garantizan que ninguna persona será privada de su libertad o propiedad sin el debido proceso de ley. Emdas. V y XIV, Const. EE. UU., LPRA, Tomo 1.


 Mapfre v. ELA, 188 DPR 517, 525 (2013); Coop. Seg. Múlt. v. E.L.A., 180 DPR 655, 664 (2011).


 López v. Secretaria, 162 DPR 345, 352 (2004). Véase Negrón v. Srio. de Justicia, 154 DPR 79, 87 (2001).


 Suárez v. E.L.A., pág. 52; Del Toro Lugo v. E.L.A., supra, pág. 983; Pueblo v. González Cortés, 95 DPR 164, 171 (1967).


 Esto sujeto a las correspondientes defensas reconocidas en nuestro ordena-miento (e.g. tercero inocente).


 Véanse la derogada Ley Uniforme de Confiscación de Vehículos, Bestias y Embarcaciones, Ley Núm. 39 de 4 de junio de 1960 (34 LPRA ants. sees. 1721 y 1722), sustituida por la también derogada Ley Uniforme de Confiscaciones de 1988, Ley Núm. 93 de 13 de julio de 1988 (34 LPRA secs. 1723-1723(p)), y la actual Ley Uniforme de Confiscaciones de 2011, Ley Núm. 119-2011, supra.


 Véanse: Coop. Seg. Múlt. v. E.L.A., supra, págs. 664-665; Del Toro Lugo v. E.L.A., supra, págs. 981-983.


 Coop. Seg. Múlt. v. E.L.A., supra, págs. 672-673; Suárez v. E.L.A., supra, pág. 59.


 Por ‘Trecho necesario” o “elemento clave” nos referimos a que ese hecho que se pretende identificar en el segundo proceso como previamente adjudicado, haya sido necesario y fundamental en el razonamiento de la sentencia emitida por el Tribunal en el primer proceso. Solo así se podría establecer, en estricto rigor jurídico, que ese hecho, en efecto, fue debidamente adjudicado mediante sentencia final y firme. Véanse: Beníquez et al. v. Vargas et al., 184 DPR 210, 225-226 (2012); Presidential v. Transcaribe, 186 DPR 263, 276-277 (2012).


 E.L. Chiesa Aponte, Derecho procesal penal de Puerto Rico y Estados Unidos, San Juan, Ed. Forum, 1992, Vol. II, págs. 376-385.


 Carlo v. Srio. de Justicia, 107 DPR 356, 363 (1978).


 Íd., págs. 364-365. Sobre este particular, el Tribunal expresó específica-mente lo siguiente: “D]a decisión que hoy tomamos está estrictamente ceñida a la situación de derecho que se produce al concurrir circunstancias determinantes, a saber: que el acusado es dueño del vehículo confiscado; que su absolución en los méritos inevitablemente comprende la adjudicación de la cuestión central de que no utilizó el vehículo para transportar material prohibido”. (Énfasis nuestro). íd.


 Del Toro Lugo v. E.L.A., supra, pág. 997.


 Interesantemente, en aquella ocasión este Foro reconoció, incluso, la impro-cedencia de la anulación automática del proceso civil de confiscación basado en un resultado favorable en el proceso penal. Sobre este particular, este Foro expresó lo siguiente:
“La aplicación de la doctrina de impedimento colateral no afecta el hecho principal de que la confiscación es un procedimiento de carácter in rem, es decir, va dirigido contra la cosa misma y no contra el dueño de la propiedad, su poseedor, encargado o cualquier otra persona con algún interés legal sobre ésta. Por esto, el impedimento colateral no aplica de manera automática al impugnar la confiscación del vehículo. Aunque el poseedor del vehículo resulte absuelto de los cargos imputados, esto no es en sí mismo suficiente para declarar inválida la confiscación. Lo determinante es si al-guna actividad delictiva se ha cometido en el vehículo o mediante el uso del vehículo, aunque la misma no haya sido cometida por el poseedor o conductor del mismo”. (Énfasis nuestro). First Bank, Univ. Ins. Co. v. E.L.A., 156 DPR 77, 83 (2002).


 Ford Motor v. E.L.A., supra, pág. 738.


 Díaz Morales v. Depto. de Justicia, 174 DPR 956, 962—963 (2008).


 Coop. Seg. Múlt. v. E.L.A., supra, pág. 676.


 Véase, e.g., Coop. Seg. Mult. v. E.L.A., supra, pág. 680, donde este Tribunal se expresó en los siguientes términos: “El proceso de incautación de propiedades al amparo de la Ley Uniforme de Confiscaciones es civil en su forma pero punitivo en su naturaleza. Su objetivo, claramente identificado por la Asamblea Legislativa, es cas-tigar al delincuente con la pérdida de su propiedad, además de la posible pérdida de su libertad. A ello se refiere la Legislatura cuando habla del propósito disuasivo de la confiscación”. (Énfasis en el original).


 Véase Informe Conjunto de las Comisiones de lo Jurídico, de Transportación y Obras Públicas y de Hacienda del Senado de Puerto Rico sobre el P. del S. 1529 de 20 de mayo de 1988, lOma Asamblea Legislativa, 4ta Sesión Ordinaria, págs. 7-8, en el cual expresamente se establece que “[n]ada en el P. del S. 1529 modifica la inter-pretación restrictiva en favor del derecho de la propiedad confiscada que el tribunal le ha dado a las disposiciones legales y vigentes sobre confiscación. Vázquez Fontánez v. Tribunal Superior, 102 DPR 396 (1974); Carlo v. Secretario de Justicia, 107 DPR 356 (1978)”.


 Véase Art. 2(C) de la Ley Núm. 32-2000 (2000 (Parte 1) Leyes de Puerto Rico 371, 376, que específicamente establecía lo siguiente:
“[...] Naturaleza de la acción.-El resultado favorable al acusado o imputado en cualquier de las etapas de la acción criminal no será impedimento para, ni tendrá efecto de cosa juzgada sobre, la acción civil de confiscación, aunque ésta se base en los hechos imputados en la acción penal”.
*102Sobre este particular, la parte expositiva de la Ley Núm. 32-2000, supra, men-cionaba lo siguiente:
“A[u]n cuando la doctrina jurisprudencial sobre la materia es clara, en nuestra jurisdicción se ha creado una gran confusión a raíz de las opiniones emitidas por el Tribunal Supremo. La presente medida va encaminada a precisar la naturaleza de la acción confiscatoria y a revisar otros aspectos de conformidad a la experiencia habida en la implantación de la Ley Núm. 93, antes citada.
“Consideramos que el resultado de la acción penal no debe ser impedimento, ni tener efecto de cosa juzgada, sobre la acción civil de confiscación, y para así estable-cerlo, se enmienda la Ley Núm. 93, antes citada, como se propone adelante”. Leyes de Puerto Rico, supra, pág. 373.
Véanse, además, Informe de la Comisión de lo Jurídico de la Cámara de Repre-sentantes sobre el P. de la C. 2621 de 5 de noviembre de 1999, 13ra Asamblea Legis-lativa, 6ta Sesión Ordinaria, y la Ponencia del Departamento de Justicia sobre el P. de la C. 2621 de 28 de septiembre de 1999.


 Véase Exposición de Motivos de la Ley Núm. 18-2003 (2003 (Parte 1) Leyes de Puerto Rico 64).


 Informe de la Comisión de lo Jurídico del Senado de Puerto Rico sobre el P. de la C. 1972,14ta Asamblea Legislativa, 5ta Sesión Ordinaria, págs. 1-3. Aclaramos que, contrario a lo expresado por la Asamblea Legislativa en el citado extracto, la doctrina de impedimento colateral por sentencia es de índole estatutario.


 Coop. Seg. Múlt. v. E.L.A., supra, pág. 677.


 Véase Exposición de Motivos de la Ley Núm. 119-2011 (2011 (Parte 2) Leyes de Puerto Rico 1761).


 Véase Art. 9 de la Ley Núm. 119-2011, supra, 34 LPRA sec. 1724f, el cual dispone íntegramente lo siguiente:
“Estará sujeta a ser confiscada, a favor del Gobierno de Puerto Rico, toda pro-piedad que resulte, sea producto o se utilice, durante la comisión de delitos graves y de aquellos delitos menos graves en los que por ley se autorice la confiscación, cuando tales delitos graves y menos graves se encuentren tipificados en el Código Penal de Puerto Rico, en las leyes de sustancias controladas, de armas y explosivos, en las leyes contra el crimen organizado, en las leyes de juegos prohibidos, bebidas alcohólicas, leyes fiscales, leyes contra la apropiación ilegal de vehículos, leyes de vehículos y tránsito y de embarcaciones; así como en otras leyes y en aquellos esta-tutos confiscatorios en los que por ley se autorice la confiscación.
“Toda propiedad que esté sujeta a una sentencia de confiscación que así lo au-torice, será confiscada a favor del Gobierno de Puerto Rico”. Leyes de Puerto Rico, supra, págs. 1767-1768.


 Art. 2 de la Ley Núm. 119-2011, supra, 34 LPRA sec. 1724 n.


 Art. 8 de la Ley Núm. 119-2011, supra, 34 LPRA sec. 1724e.


 Art. 15 de la Ley Núm. 119-2011, supra, 34 LPRA sec. 17241.


 Íd.


 Íd. Véase, además, Mapfre v. ELA, supra.


 Exposición de Motivos de la Ley Núm. 119-2011, supra, pág. 1761.


 Íd., págs. 1762-1763.


 Ponencia del Departamento de Justicia sobre el P. del S. 897 de 23 de julio de 2009, pág. 3.


 Íd.


 Consistentemente, esta ha sido la posición del Poder Ejecutivo sobre este particular. A modo ilustrativo, hallamos que en una medida legislativa anterior dirigida a establecer la Ley Uniforme de Confiscaciones de 2006, se incluyeron dispo-siciones idénticas a las incluidas en la Ley Uniforme de Confiscaciones de 2011 en cuanto a la independencia del proceso de confiscación de cualquier otro proceso penal. Véase, e.g., Art. 8 del P. de la C. 2696, 15ta Asamblea Legislativa, 3ra Sesión Ordinaria de 18 de mayo de 2006. A raíz de esta propuesta, el entonces Secretario de Justicia comentó lo siguiente:
“Los términos de esta medida reconocen las diferencias que existen entre el pro-ceso de confiscación in rem y cualquier acción criminal, o de otra índole, que pueda proceder de los mismos hechos. Se persigue que, por ejemplo, el Estado pueda proseguir legítimamente con una acción de confiscación contra una propiedad cuando existe prueba suficiente de que la misma ha sido utilizada en actividad delictiva, a[u]n cuando el Estado no pueda instar una acción criminal porque no se ha identificado con la certeza suficiente al autor del delito. Nótese que el Estado debe establecer la ocurren-cia de una actividad delictiva y su relación con la propiedad confiscada.
“La propuesta legislativa permite atender el absurdo jurídico que impide que el Estado pueda confiscar, por ejemplo, un automóvil con cristales ahumados cuando existe evidencia en su interior, tales como casquillos de bala, que lo vinculan direc-tamente a la comisión de un delito. Nótese que, en este tipo de caso, el Estado conoce la ocurrencia de una actividad delictiva y del uso del vehículo en su consecución. No obstante, no necesariamente se ha identificado al autor del delito, toda vez que los cristales ahumados impiden su identificación”. Ponencia del Departamento de Jus-ticia ante la Comisión de lo Jurídico y Seguridad Pública de la Cámara de Represen-tantes sobre el P. de la C. 2696 de 24 de enero de 2006, pág. 4.


 United States v. Ward, 448 US 242, 248-249 (1980). En términos propios de el Tribunal Supremo federal, este expresó específicamente lo siguiente:
“This Court has often stated that the question whether a particular statutorily defined penalty is civil or criminal is a matter of statutory construction. Our inquiry in this regard has traditionally proceeded on two levels. First, we have set out to determine whether Congress, in establishing the penalizing mechanism, indicated either expressly or impliedly a preference for one label or the other. Second, where Congress has indicated an intention to establish a civil penalty, we have inquired further whether the statutory scheme was so punitive either in purpose or effect as to negate that intention. In regard to this latter inquiry, we have noted that ‘only the clearest proof could suffice to establish the unconstitutionality of a statute on such a ground’ ”, (Citas omitidas). Id.


 Íd., pág. 249. (“We turn then to consider whether Congress, despite its manifest intention to establish a civil, remedial mechanism, nevertheless provided for sanctions so punitive as to ‘transforfm] what was clearly intended as a civil remedy into a criminal penalty’ ”).


 Íd., pág. 249 (“In regard to this latter inquiry, we have noted that ‘only the clearest proof could suffice to establish the unconstitutionality of a statute on such a ground’ ”); íd., pág. 251 (“Nor are we persuaded by any of respondent’s other arguments that he has offered the ‘clearest proof’ that the penalty here in question is punitive in either purpose or effect”), reiterado en United States v. One Assortment of 89 Firearms, 465 US 354, 366 (1984) (“Mulcahey has failed to establish by the ‘clearest proof’ that Congress has provided a sanction so punitive as to ‘transforfm] what was clearly intended as a civil remedy into a criminal penalty ” [corchetes en el original]).


 United States v. Ursery, 518 US 267, 292 (1996) (“We hold that these in rem civil forfeitures are neither ‘punishment’ nor criminal for purposes of the Double Jeopardy Clause”).


 Íd., págs. 288-290.


 Íd., pág. 290.


 Íd., pág. 291.


 Íd., págs. 291-292.


 Íd., pág. 292.


 Íd.


 Cuando indicamos que el resultado favorable en lo penal no se obtuvo como parte de una determinación en los méritos, nos referimos a que en el proceso criminal nunca se dilucidó si, en efecto, la persona imputada cometió o no un delito. Esto porque la determinación a su favor se produjo como consecuencia de factores ajenos a la controversia principal sobre si incurrió en una conducta delictiva. Este es el caso, por ejemplo, cuando el imputado sale favorecido porque el Ministerio Público no *113cumple con los términos estatutarios de juicio rápido. La desestimación de los cargos que ese incumplimiento generalmente acarrea no significa que la persona no cometió delito. Simplemente, equivale a que el Ministerio Público incumplió con el proceso y los términos establecidos en las Reglas de Procedimiento Criminal.


 Véase Acápite III-B de esta Opinión.


 Yéase Acápite III-C de esta Opinión.


 Véase Art. 2 de la Ley Núm. 119-2011, supra.


 Véase Art. 8 de la Ley Núm. 119-2011, supra.


 Véase Acápite I-A de esta Opinión.


 Así ha sido reconocido, incluso, por el Tribunal Supremo de Estados Unidos en multiplicidad de casos aún vigentes. Véanse: Bennis v. Michigan, 516 US 442, 452 (1996); United States v. One Assortment of 89 Firearms, supra; Calero-Toledo v. Pearson Yacht Leasing Co., 416 US 663 (1974); Goldsmith-Grant Co. v. United States, 254 US 505 (1921).


 De hecho, esta posibilidad fue descartada, incluso, como parte de los debates suscitados durante la Convención Constituyente de Puerto Rico. 3 Diarios de Sesio-nes de la Convención Constituyente de Puerto Rico, 1569-1581 (1961). Cónsono con ello, puede haber ocasiones en que el Estado simplemente no tenga conocimiento de quién utilizó la propiedad en una actividad ilegal, pero como cuestión de hecho sí se sabe que fue utilizada con tales propósitos. Tal sería el caso, por ejemplo, de un automóvil abandonado con sustancias controladas en su interior. Ante tal hallazgo, no hay duda de que la propiedad fue empleada en la comisión de una actividad ilegal (almacén o transporte de sustancias controladas) pero, por estar abandonada, el Estado desconoce quién la utilizó para ello. ¿Supone ese desconocimiento del autor del delito un impedimento para que el Estado pueda confiscar la propiedad? No. Esto porque, como hemos explicado, bajo la modalidad civil de confiscación, la pregunta no es quién utilizó la propiedad, sino si la propiedad, en efecto, fue utilizada en una actividad ilegal.


 Coop. Seg. Múlt. v. E.L.A., supra, pág. 668; Del Toro Lugo v. E.L.A., supra, pág. 988; Suárez v. E.L.A., supra, pág. 64; Carlo v. Srio. de Justicia, supra, pág. 363; Pueblo v. González Cortés, supra, pág. 168.


 Brau, Linares v. ELA et als., 190 DPR 315, 340 (2014); Rivera Fernández v. Mun. Carolina, 190 DPR 196, 202 (2014); Consejo Titulares v. Gómez Estremera et al., 184 DPR 407 (2012), citando a Pueblo v. Ortega Santiago, 125 DPR 203, 214 (1990).


 Romero Barceló v. E.L.A., 169 DPR 460, 500 (2006). Véase Rexach v. Ramírez, 162 DPR 130 (2004), citando a Pérez v. Mun. de Lares, 155 DPR 697, 706-707 (2001).


 Véanse: Arts. 2, 8 y 15 de la Ley Núm. 119-2011, supra, los cuales, como discutimos en secciones anteriores, dejan clara la voluntad de la Asamblea Legisla-tiva de establecer un proceso civil de confiscación independiente de lo acontecido a nivel penal. Esto, indudablemente, no brinda espacio para otra interpretación esta-tutaria que no sea la inaplicabilidad de la doctrina de impedimento colateral por sentencia o de cualquier otra doctrina que condicione la continuación de la confisca-ción al resultado de otro procedimiento.


 5¡ii0 sjn mencionar las posibles incongruencias jurídicas que sustantiva-mente supone la aplicabilidad de esta doctrina en el contexto de un proceso civil de confiscación basado en lo acontecido en un proceso de índole penal, el cual, en mu-chas ocasiones, ni tan siquiera concluye mediante una sentencia luego de un proceso adjudicativo en susméritos.


 Para una pormenorización de las razones en virtud de las cuales la vista oral celebrada el 1 de marzo de 2016 fue innecesaria, véase Bco. Bilbao Vizcaya et al. v. ELA et al., 194 DPR 116 (2015) (Rodríguez Rodríguez, J., voto particular disidente).


 Conviene recordar que cuatro de los ochos Jueces que actualmente componen este Tribunal estuvieron conformes con lo resuelto en Coop. Seg. Múlt. v. ELA, 180 DPR 655 (2011).